DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 10-14 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 4,10, 12 and 14 and canceled claims 8, 9 and 15-20.

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 3 – add --segment-- after “gasket channel,”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heckethorn et al U.S. Patent No. 4,722,561.

With regard to claim 1, Heckethorn et al disclose a pipe coupling, comprising:
an arcuate member (at 12) defining opposed ends, one end of the arcuate member defining a first pivotal mount (mount around 27), and another end of the arcuate member defining a second pivotal mount (mount around 25), wherein the first pivotal mount comprises an upper slot (upper slot formed around 25 – see Figure 6) and the second pivotal mount comprises a lower slot (lower slot formed around 27 – see Figure 6);
a first coupling segment (at 11) defining opposed ends, a proximal end (end at 27) of the first coupling segment configured to pivotally connect to the first pivotal mount, and a distal end (end at 34) of the first coupling segment configured to receive a fastener; and
a second coupling segment (at 13) defining opposed ends, a proximal end (end at 25) of the second coupling segment configured to pivotally connect to the second pivotal mount, and a distal end (end at 30) of the second coupling segment configured to receive the fastener.
Note: the fastener is not a part of the claimed invention.

With regard to claim 2, Heckethorn et al disclose:
wherein the distal end of the first coupling segment defines a first fastener pad (pad at 34) defining a first fastener hole (hole through 34) and the distal end of the second coupling segment defines a second fastener pad (pad at 30) defining a second fastener hole (hole through 30); and
further comprising the fastener (at 33) extending through the first fastener hole and the second fastener hole when the pipe coupling assumes a closed position.

With regard to claim 3, Heckethorn et al disclose wherein at least one of the arcuate member (at 12) further defines a cross-sectional shape defining a pair of rims (arcuate member 12 defined as an arcuate segment with 18 and 19 forming a pair of rims – column 2, lines 36-41) and a gasket channel segment (a channel segment between rims 18 and 19 as seen in Figures 4-5) formed between the pair of rims, one rim in the pair of rims configured to engage a first connection groove formed into a first pipe segment, and another rim in the pair of rims configured to engage a second connection groove in a second pipe segment (wherein the rims 18 and 19 are capable of being configured to engage connection grooves).
Note: the gasket, the first connection groove and the second connection groove are not a part of the claimed invention.

With regard to claim 4, Heckethorn et al disclose wherein the first coupling segment, the second coupling segment and the third coupling segment each define a pair of rims and a gasket channel (a channel segment between rims 18 and 19 as seen in Figures 4-5 for each channel segment in arcuate portions of 12, 11, 13) and each of the gasket channel segments are configured to align with one another to form a gasket channel. 

With regard to claim 7, Heckethorn et al disclose:
a first connection member (see Figure 1 below) extending from the proximal end of the first coupling segment, the first connection member circumferentially overlapping with the first pivotal mount of the arcuate member; and
a second connection member (see Figure 1 below) extending from the proximal end of the second coupling segment, the second connection member circumferentially overlapping with the second pivotal mount of the arcuate member.


    PNG
    media_image1.png
    540
    506
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckethorn et al in view of Fisher et al U.S. Patent No. 5,947,533.

With regard to claim 5, Heckethorn et al disclose the claimed invention but do not disclose a gasket, the gasket configured to be receivable within the gasket channel.  Fisher et al teach, in Figure 3, that a pipe coupling can comprise a gasket (at 54) to provide suitable sealing pressures and prevent leakage in the pipe coupling during usage (column 5, lines 24-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gasket to provide suitable sealing pressures and prevent leakage in the pipe coupling during usage as taught by Fisher et al.

With regard to claim 6, Heckethorn et al in view of Fisher et al disclose wherein the gasket (at 54 in Figure 3 of Fisher et al) defines a mushroom- shaped cross section.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 10 along with dependent claims 11-14, the prior art of record does not teach or disclose wherein the arcuate member is an arcuate rail member, wherein the first pivotal mount is an upper arcuate slot formed into the arcuate rail member, wherein the second pivotal mount is a lower arcuate slot formed into the arcuate rail member, wherein the first connection member comprises a first pair of bearing blocks protruding from a first exterior surface of the first coupling segment proximate the proximal end of the arcuate member, and wherein the second connection member comprises a second pair of bearing blocks protruding from a second exterior surface of the second coupling segment proximate the proximal end of the second coupling segment in combination with the pipe coupling of claims 1 and 7.

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Heckethorn does not disclose that the first and second pivotal mounts are upper and lower slots as the mounts are circular holes
Examiner disagrees.
While the slots are circular as seen in Figure 1 of Heckethorn, as shown in Figure 6, Heckethorn discloses that at mount 25 and mount 27, there are slots through which other elements are connected.  Therefore, Heckethorn discloses upper and lower slots at the first and second pivotal mounts as recited in claim 1.  Claim 1 does not preclude the slots being circular.

With regard to claim 4, Applicant argues that Heckethorn does not disclose that the first coupling segment, the second coupling segment and the third coupling segment each define a pair of rims and a gasket channel and each of the gasket channel segments are configured to align with one another to form a gasket channel as Heckethorn discloses the Vee shaped recess receives the joint to be clamped in a secure and gas-tight manner”.
Examiner disagrees.
Claim 4 recites the three segments each having a pair of rims and a gasket channel segment which can be configured to align to form a gasket channel.  This configuration is shown in Figure 1 where the three segments are configured to be aligned to form a gasket channel and also shown in Figure 4 where each of the segments has a pair of rims.  It is not clear how the vee shaped recess precludes this configuration that is shown in Figure 1.  Heckethorn discloses claim 4 as recited.

With regard to claim 5, Applicant argues that Heckethorn does not disclose “a gasket, the gasket configured to be receivable within the gasket channel”.
Examiner disagrees as Heckethorn has not been recited to disclose a gasket therefore it is unclear why Applicant is arguing this.

Further, with regard to claim 5, Applicant argues that Fisher fails to disclose the first coupling segment, the second coupling segment and the third coupling segment each define a pair of rims and a gasket channel and a gasket configured to be receivable within the gasket channel.
Examiner disagrees.
First, Fisher has not been recited to disclose the first coupling segment, the second coupling segment and the third coupling segment each define a pair of rims and a gasket channel.  Second, Fisher teaches a gasket that can be configured to be receivable within a gasket channel to provide suitable sealing pressure and prevent leakage.  Lastly, Fisher teaches a gasket that can be configured to be received in a gasket channel in a pipe coupling assembly such as the pipe coupling assembly of Heckethorn which can be configured to receive a gasket to prevent leakage.  Therefore, Heckethorn in view of Fisher disclose the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679